EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with John Boyd (Registration No. 38,055) on 04/30/2021.
The application has been amended as follows: 
Claims 1-13 and 17-20 remain the same as recited and filed on 01/21/2021;
Claim 16 is now canceled.
Claims 14 and 15 are currently amended as shown in the followings. 
 	Claim 14.  (Currently Amended) A method for providing a best fitting therapeutic compression garment for a patient comprising:

b) processing the digital images by a computing device to generate a three-dimensional digital image of the selected body part or body area and generating a therapeutic diagnosis, wherein the therapeutic diagnosis is CVD, MCE or other patient health indication; 
c) providing a first compression garment based on the three-dimensional digital image and the therapeutic diagnosis, wherein the dimensions and/or properties of the first compression garment is based on, designed and/or fabricated using the three-dimensional digital image and the therapeutic diagnosis and the at least one compression level is identified as therapeutically appropriate to provide the compression therapy to the patient; and
d) acquiring digital images of the selected body part or body area after the patient has worn the first compression garment for a first period of time and processing the digital images by the computing device to generate a second three-dimensional digital image of the selected body part or body area and any surface morphology changes; and
e) providing a second compression garment selected, designed and/or fabricated using the second three-dimensional digital image, wherein the second compression garment incorporates at least one compression level based on second three-dimensional digital image and is configured to be therapeutically appropriate to provide the improved compression therapy to the patient.
 
Claim 15. (Currently Amended) A method of monitoring compression garment therapy for a patient comprising:
a) acquiring digital images of a selected body part or body area of the patient receiving or in need of compression garment therapy, the selected body part or body area having a surface morphology and selected from the group consisting of: (i) arm or portion of arm; (ii) leg or portion of leg; (iii) wrist, (iv) ankle, (v) chest, (vi) neck, (vii) knee, (viii) hand, or (ix) foot;
b) processing the digital images by a computing device to generate a first three-dimensional digital image of the selected body part or body area; 
c) acquiring digital images of the selected body part or body area of the patient after a first period of time and processing the digital images by the computing device to generate a second three-dimensional digital image of the selected body part or body area; 
; and
e)  providing a replacement compression garment based on the second three-dimensional digital image and the therapeutic assessment, wherein the dimensions and/or properties of the fabricated replacement compression garment is based on, designed and/or fabricated using the second three-dimensional digital image and therapeutic assessment and is configured as therapeutically appropriate to provide compression therapy to the patient.
 

Reasons for Allowance
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Search update has been performed. No reference is found in addition to the existing prior art of record to provide the teachings, suggestions or disclosures of the unique claimed features and limitations from the independent claims 1, 14 and 15 as shown in the Examiner’s Amendments above, i.e., “acquiring digital images of the selected body part or body area after the patient has worn the first compression garment for a first 
“acquiring digital images of the selected body part or body area of the patient after a first period of time and processing the digital images by the computing device to generate a second three-dimensional digital image of the selected body part or body area, comparing said first three-dimensional digital image with said second three-dimensional digital image to generate a therapeutic assessment, and providing a replacement compression garment based on the second three-dimensional digital image and the therapeutic assessment, wherein the dimensions and/or properties of the fabricated replacement compression garment is based on, designed and/or fabricated using the second three-dimensional digital image and therapeutic assessment and is configured as therapeutically appropriate to provide compression 
Therefore, claims 1-15 and 17-20 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUY C HO/Primary Examiner, Art Unit 2644